Citation Nr: 1101052	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to December 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied service connection for 
right cluster headaches.  

In August 2008, the Veteran testified at a hearing before 
undersigned Acting Veterans Law Judge, seated in Columbia, South 
Carolina.  A transcript was made and is of record.  

This case has been remanded by the Board twice, in October 2008 
and June 2009, respectively.  Most recently, in June 2009, the 
Board remanded the issue currently on appeal to the Appeals 
Management Center (AMC) to insure compliance with the directives 
contained in the October 2008 remand.  Specifically, the Board 
requested that the AMC either procure an addendum to the December 
2008 VA medical examination report or, if the December 2008 VA 
examiner were not available, to schedule an additional VA 
examination.  The record indicates that the AMC scheduled the 
Veteran for a VA neurological examination, but the Veteran did 
not appear.  As the Veteran did not cooperate with VA in 
assisting with this claim, the Board finds that the AMC 
substantially complied with the June 2009 Remand directives 
regarding service connection of the Veteran's headache 
disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting the Board's duty to "insure [the RO's] compliance" with 
the terms of its remand orders); see also Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991) (noting that the duty to assist is not a one-way 
street, and a veteran cannot passively wait for help in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).

In October 2010, the Board requested an opinion from the 
Veteran's Health Administration (VHA) regarding whether the 
Veteran's headache disability was related to exposure to 
irritants during service.  A November 2010 VHA opinion was 
received by the Board.  The record does not indicate that the 
Board subsequently issued a copy of this opinion to the Veteran 
and his representative.  However, as this decision constitutes a 
full grant of the Veteran's appeal, the Board finds the failure 
to forward him a copy of the VHA opinion to be harmless error.  

Moreover, throughout the pendency of this appeal, the RO has 
adjudicated this claim as one of service connection for right 
cluster headaches.  However, the record indicates that this 
diagnosis is questionable, as the most recent treatment records 
note diagnoses for migraines.  Therefore, the Board finds that 
the claim should be classified as one of service connection for a 
headache disability.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (stating that the scope of a health disability claim 
includes any disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).


FINDINGS OF FACT

1.  The Veteran was exposed to irritants, specifically tear gas, 
during service.  

2.  Symptoms of headache were continuous after service 
separation.

3.  The Veteran currently experiences a diagnosed recurring 
headache disability.

4.  The Veteran developed his current headache disability due to 
exposure to irritants, such as tear gas, during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a headache 
disability was incurred during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Because the determination below 
constitutes a full grant of the claim for service connection for 
a headache disability, there is no reason to discuss how VA has 
satisfied the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.303, 3.306 (2010).  A disorder may be service 
connected if the evidence of record reveals the veteran currently 
has a disorder that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
veteran.  By reasonable doubt is meant one that exists because of 
an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for a Headache Disability

The Veteran essentially contends that he developed a headache 
disability as a result of exposure to irritants, such as tear 
gas, during service.  The Veteran's representative asserts that 
the weight of the evidence for and against the Veteran's claim is 
at least in relative equipoise.  

Having considered all the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for a headache disability.  As an initial 
matter, the Board finds that the weight of the evidence 
demonstrates that the Veteran was exposed to irritants, such as 
tear gas, during service.  The Veteran's service personnel 
records indicate that, during service, his primary duty was that 
of a nuclear, biological, and chemical defense specialist.  At 
the August 2008 Board personal hearing, the Veteran testified 
that, as part of his in-service duties, he had to work with CS 
gas, more commonly referred to as tear gas, for lengthy periods 
of time.  (Hearing Transcript, pages 5-6).  Considering the 
Veteran's in-service specialty noted in his service personnel 
records and his credible testimony regarding exposure to tear gas 
during service, the Board finds that the Veteran was exposed to 
irritants, such as tear gas, during service.  

The Board also finds that the Veteran experienced continuous 
symptoms of headache after service, and currently experiences a 
recurrent headache disability.  In a November 2005 VA medical 
examination report, the Veteran reported experiencing monthly or 
bimonthly episodes of intense throbbing headache pain in the 
internal aspect of the right eye behind the eye.  After 
examination, the VA examiner assessed that the Veteran could have 
modified right cluster headaches.  May 2006 VA treatment records 
indicate treatment for severe headaches, manifested by pain, 
vomiting, and blurred vision.  In a November 2007 VA treatment 
record, the Veteran reported a history of migraine-like 
headaches, with worsening over the previous two years.  In a 
December 2008 VA medical examination report, after examination, 
the VA examiner diagnosed the Veteran as having headaches 
consistent with a migraine syndrome.    

The Veteran has presented lay evidence indicating onset of the 
headaches immediately after exposure to irritants during service.  
The service treatment records, to include an April 2004 service 
discharge medical examination report and a July 2004 report of 
the Veteran's medical history, include no notation indicating 
diagnosis or treatment for headaches during service; however, at 
the November 2005 VA examination, the Veteran reported that he 
started experiencing headaches when he was first exposed to gas 
during service.  He reported that, initially, he experienced the 
headaches seven to eight times per month, but since service 
discharge the episodes had decreased in number and now occurred 
only once or twice per month.  At the August 2010 Board personal 
hearing, the Veteran specifically indicated that the headaches 
began while he was working in the "gas chamber" at Camp Lejune.  
(Hearing Transcript, page 7).  The Board finds that the Veteran 
has made consistent credible statements indicating an in-service 
onset for his current headache disability and continuous symptoms 
since service separation.  Considering this evidence, the Board 
finds that the Veteran has a current headache disability that has 
been recurrent, or continuous, since service separation.

Regarding the cause of the headache disability, the Board finds 
that the weight of evidence is at least in relative equipoise on 
the question of whether the headaches are related to exposure to 
irritants, specifically tear gas, during service.  Reviewing the 
medical evidence, in the November 2010 VHA opinion, the VHA 
clinician noted reviewing the entire claims file and listed many 
documents included therein in the report.  After reviewing these 
documents, the VA clinician opined that it was possible that the 
Veteran experienced symptomatology of a headache disability 
during service.  He noted that the Veteran had been consistent in 
his account throughout the pendency of the appeal.  Considering 
this evidence, the VHA clinician found that it was as likely as 
not that the Veteran's headaches were related to in-service 
exposure to tear gas.  

By contrast, in the December 2008 VA medical examination report, 
the VA examiner noted having reviewed the claims file and 
reported that some evidence, specifically a November 2005 VA 
medical examination report, was missing at the time of his 
review.  After an interview with the Veteran and a physical 
examination, the December 2008 VA examiner opined that the 
Veteran's headaches were most likely related to migraine 
syndrome.  The VA examiner then stated as a basis for the opinion 
that there was no confirmatory evidence included in the service 
treatment records indicating in-service onset of headaches.  
Requiring such confirmatory evidence in the service treatment 
records is not a valid basis for a nexus opinion.  See Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (Board may 
not find that a claimant's report of in-service symptoms lacked 
credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (where the symptomatology is 
observable and identifiable by lay people, such symptomatology is 
not a determination 'medical in nature').

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  In this instance, the 
December 2008 VA examiner essentially concluded that the Veteran 
did not experience an onset of headache symptomatology during 
service.  As there is credible lay evidence that the Veteran did 
experience some headache symptomatology in service, this is a 
factually inaccurate history.  

The December 2008 VA examiner also did not address whether the 
Veteran's current headache disability could have been caused by 
exposure to tear gas.  As the Veteran contends that said exposure 
caused his current headache disability and the December 2008 VA 
examination report fails to address this point, the Board finds 
it to be of limited probative value.  See Prejean v. West, 13 
Vet. App. 444, 448 (2000) (indicating that the Board may 
determine the probative value of medical opinions based on their 
detail of their analysis).

The Board notes that the November 2010 VHA opinion is of weakened 
probative value as well.  In this opinion, the VA clinician found 
that the Veteran's headache disability was as likely as not 
caused by exposure to tear gas during service.  However, in the 
report, the VHA clinician failed to explain the basis of the 
opinion other than to state that the Veteran's post-discharge 
accounts of in-service onset of symptomatology appeared to be 
consistent.  Id.  

Considering the totality of the evidence, to include the 
Veteran's statements, the December 2008 VA medical examination 
report, and the November 2010 VHA opinion, the Board finds that 
the evidence is at least in equipoise on the question of whether 
the Veteran's current recurrent headache disability was caused by 
exposure to irritants in service.  Therefore, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for a headache disability is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a headache disability is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


